          Case 1:20-cv-02405-EGS Document 57 Filed 11/01/20 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF COLUMBIA


Vote Forward, et al,

Plaintiffs,


v.                                                                  Case No. 20-cv-2405


DeJoy, et al.,

Defendants



                                   NOTICE OF PROPOSED ORDER

        The United States Posta Service (“USPS”) hereby submits the attached Proposed Order.

See Ex. A. USPS drafted this Proposed Order in consultation with Operations personnel, with the

goal of addressing issues reflected in Plaintiffs’ proposed order without imposing new substantive

requirements just hours before the November 2020 Election. USPS will be prepared to discuss this

Proposed Order during today’s hearing.

        The Court should enter USPS’s Proposed Order, rather than Plaintiffs’ updated proposed

order (Plaintiffs’ “Policy Proposal”). As a threshold matter, USPS policy is a complex field where

any new guidance, or change, must involve a high degree of input from operational personnel, and

must be drafted in appropriate, precise language to ensure that it is consistent with pre-existing

guidance. It is risky for a collection of attorneys, with little experience, to draft guidance overnight

which could require large-scale logistical changes, and create issues on the eve of the election.

        Additionally, Plaintiffs’ updated Proposed Order is plagued with issues. At this point,

Plaintiffs do not really dispute that their Policy Proposal would impose new requirements. For
         Case 1:20-cv-02405-EGS Document 57 Filed 11/01/20 Page 2 of 4




example, they note that certain measures required by their proposal are currently “authorized”

under USPS’s pre-existing guidance, and that their proposal would require USPS to convey, in

written form, that these measures are mandatory. But this would again require USPS to submit

new guidance to the field, just hours before the November 2020 Election. Plaintiffs’ flagrant

disregard for the ramifications of their last-minute attempts at postal policy-making is concerning.

       Furthermore, certain provisions of Plaintiffs’ Policy Proposal would also be extraordinarily

burdensome. For example, their proposal would require that “[a]ll USPS retail offices in the”

specified “jurisdictions, and any other states that have deadlines for receipt of an election ballot

that depend on a postmark date, shall establish a dedicated process for postmarking all Election

Mail.” ECF No. 56-2. But this does not appear to represent current USPS policy. Although the

Postal Service’s policy is to ensure that all returned ballots receive a postmark, USPS is aware of

no policy that requires “all USPS retail offices” in specific jurisdictions to establish “dedicated

processes” to postmark “all Election Mail” at those retail offices. Rather, ballots are generally

postmarked at the postal processing plants, and there are extensive procedures in place to

accomplish that goal, which are covered in the Instructions incorporated into Defendants’ proposed

order. Retail offices have processes in place to postmark ballots that will not be dispatched to a

processing plant, but will rather be delivered directly to a local Board of Elections. Plaintiffs’

Policy Proposal would thus require USPS to create an entirely new obligation on certain retail

offices—again, hours before the Election. USPS will be prepared to discuss this issue further

during today’s hearing.

       By contrast, USPS’s Proposed Order—which reminds USPS employees of certain key

measures to facilitate Election Mail processing and makes clear that is pursuant to the order of the

Court—is consistent with pre-existing guidance, and has been approved by relevant operations



                                                 2
           Case 1:20-cv-02405-EGS Document 57 Filed 11/01/20 Page 3 of 4




personnel. The Proposed Order also includes certain reporting requirements requested by

Plaintiffs.

        Finally, contrary to their assertions, Plaintiffs’ Proposed Order bears no relationship to their

legal claims, and is therefore improper. See Adair v. England, 193 F. Supp. 2d 196, 200 (D.D.C.

2002) (“Even when” a “preliminary injunction [request] is predicated on a complaint, if” it “raises

issues different from those presented in the complaint, the court has no jurisdiction over the

motion.”). Although, as Plaintiffs note, they had alleged that certain specific USPS policy changes

had produced delays, their legal claim was that these USPS policy changes were unlawful, not that

delays in general, whatever their cause (be it COVID-19 or special delivery procedures) are

unlawful. The Court has already issued relief targeting the USPS policy changes at issue, including

relief meant to ensure that late and extra trips are not prohibited or unduly restricted. Plaintiffs’

Proposed Order goes well beyond their legal theories, and now seeks to generally improve USPS

Election Mail policies as a whole. USPS agrees that the Court certainly has inherent equitable

authority to enforce its Orders. But Plaintiffs can hardly argue that their Proposed Order is an

attempt to “enforce” a prior order, rather than an attempt by Plaintiffs to effectively run the postal

service.

        The Court should decline to enter Plaintiffs’ proposed order, and should instead enter

USPS’s proposed order. The parties should discuss the matter further during today’s hearing.




                                                   3
       Case 1:20-cv-02405-EGS Document 57 Filed 11/01/20 Page 4 of 4




Dated: November 1, 2020                  Respectfully submitted,

                                         JEFFREY BOSSERT CLARK
                                         Acting Assistant Attorney General

                                         ERIC WOMACK
                                         Assistant Branch Director
                                         Federal Programs Branch

                                         /s/ Kuntal Cholera
                                         JOSEPH BORSON
                                         KUNTAL V. CHOLERA
                                         Trial Attorney
                                         U.S. Department of Justice
                                         Civil Division, Federal Programs Branch
                                         1100 L Street, NW
                                         Washington, D.C. 20005
                                         Telephone: (202) 305-8645
                                         E-mail: Kuntal.cholera@usdoj.gov

                                         Attorneys for Defendants




                                     4
